 Case 2:19-cv-02544-JPM-dkv Document 1 Filed 08/16/19 Page 1 of 6                    PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

WILLIAM GIBBONS-BROWN,                 *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *        No.   ____________________
                                       *              Jury Demanded
CIRCUIT PLAYHOUSE, INC.,               *
                                       *
      Defendant.                       *
______________________________________________________________________________

              COMPLAINT FOR RETALIATION IN EMPLOYMENT
______________________________________________________________________________


       COMES NOW the Plaintiff, William Gibbons-Brown, and would state unto the Court as

follows:

                                         I. Introduction

       1.      This lawsuit is instituted pursuant to Title VII of the Civil Rights Act of 1964

[hereinafter "Title VII"], 42 U.S.C. § 2000e et seq. as amended.

                                  II. Jurisdiction and Venue

       2.      This Court's jurisdiction lies pursuant to 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C.

§ § 1331.

       3.      All conditions precedent to jurisdiction under 42 U.S.C. § 2000e-5(f)(3) have

occurred or been complied with, to wit: a charge of employment discrimination was filed with

the Equal Employment Opportunity Commission within 300 days of the commission of the

unfair employment practice by the plaintiff; a Notice of Right-to-Sue was received from the


                                                1
 Case 2:19-cv-02544-JPM-dkv Document 1 Filed 08/16/19 Page 2 of 6                    PageID 2



Equal Employment Opportunity Commission on the charge (attached Exhibit A); and this

Complaint was filed within 90 days of receipt of the Notice of Right-to-Sue on the discrimination

charge. Jurisdiction of this Court is invoked to secure protection of and redress deprivation of

rights secured by Title VII of the Civil Rights Act of 1964, as amended.

       4.      All or a substantial portion of the acts complained of herein took place in the

Western District of Tennessee. Therefore, venue is proper with this Court.

                                          III. Parties

       5.      Plaintiff, William Gibbons-Brown [hereinafter "Plaintiff" or “Plaintiff Gibbons-

Brown”], is an adult resident of Fairless Hills, Pennsylvania.       Plaintiff was employed by

Defendant and its predecessors from March 1996 until approximately January 2, 2014. At all

relevant times hereinafter mentioned Plaintiff was an employee as contemplated by Title VII.

       6.      Defendant-Company, Circuit Playhouse, Inc., is a Tennessee corporation doing

business in Shelby County, Tennessee. At all relevant times hereinafter mentioned, Defendant-

Company was an employer as defined by 42 U.S.C. § 2000e-(b).

                                           IV. Facts

       7.      In or about 2011, November 2017, Plaintiff began to work for Defendant as a

Lighting Designer and Production Manager.

       8.      Within a few weeks of beginning work for Defendant, Plaintiff learned that the

founder and Executive Producer of Defendant was publicly accused of inappropriate conduct and

Defendant’s Board of Directors took no action. Plaintiff and another employee organized a

group of workers to make a demand that the Board take action. As a consequence of these

actions, Plaintiff became a de facto spokeman for the employees in the workplace of Defendant.


                                                2
 Case 2:19-cv-02544-JPM-dkv Document 1 Filed 08/16/19 Page 3 of 6                   PageID 3



       9.      Between January 4 and 10, 2018, a number of employees of Defendant came to

Plaintiff with complaints of sexual harassment which Plaintiff and another employee took to the

management of Defendant on or about January 10, 2018

       10.     After making these complaints, Plaintiff began to be ostracized and the member of

management who was the subject of the second complaint, began to be openly hostile to Plaintiff

and spoke to him in an insulting manner.

       11.     Prior to January 4, 2018, Plaintiff had received no negative feedback about his

work for any of the productions on which he worked.

       12.     After January 10, 2018, each of Plaintiff’s lighting proposals was required to be

approved by the individual who was the subject of the sexual harassment complaint submitted on

January 10, 2018.

       12.     After January 10, 2018, Plaintiff’s lighting proposal were summarily denied by

this individual.

       13.     On or about January 12, 2018, Defendant was supposed to be closed due to

inclement weather.

       14.     On or about January 12, 2018, Plaintiff learned that his lighting set for a

production was being commandeered by the individual about whom Plaintiff had previously

made the complaint of harassment.

       15.     When Plaintiff arrived at the workplace to determine what had happened with the

lighting set, he was confronted by the individual about whom he had made the complaint of

sexual harassment. Together they went to a manager’s office whereupon demand was made that

Plaintiff be removed from the production.


                                               3
 Case 2:19-cv-02544-JPM-dkv Document 1 Filed 08/16/19 Page 4 of 6                      PageID 4



       16.     Defendant’s conduct in commandeering his lighting set is alleged to be an

extreme breach of industry standards.

       17.     As a result of this breach, as well as the demand that Plaintiff be removed from

the production and the rejection of all of his lighting proposals, Defendant had created an

intolerable working condition.

       18.     As a result of these working conditions, Plaintiff formed the opinion that

Defendant was seeking his removal.

       19.     On or about January 13, 2018, Plaintiff, feeling as if he had no choice but to

resign, tendered his resignation.

                                    V.    Count I – Retaliation

       20.     Plaintiff hereby restates and incorporates by reference as if set forth in full the

allegations of paragraph 1 – 19 of the Complaint.

       21.     As an employee who made a complaint of sexual harassment in the workplace,

Plaintiff’s employment is protected against retaliation by Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq.

       22.     Plaintiff avers that he was providing loyal and diligent service to Defendant and

was meeting their legitimate expectations.

       23.     Despite this, Plaintiff was subjected to an intolerable working condition as a result

of his complaint about sexual harassment in the workplace.

       24.     As a consequence of this Plaintiff was constructively discharged.

       25.     As a result of Defendant's unlawful acts, Plaintiff has suffered and will continue to

suffer loss of earnings and fringe benefits and compensatory damages in the form of future


                                                 4
 Case 2:19-cv-02544-JPM-dkv Document 1 Filed 08/16/19 Page 5 of 6                      PageID 5



pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

life and other nonpecuniary losses.

       26.     Due to the willful, intentional, pervasive and malicious nature of Defendant's acts,

Plaintiff is entitled to punitive damages to dissuade the Defendant from such future conduct.

       WHEREFORE, PLAINTIFF PRAYS FOR RELIEF AS FOLLOWS:

       1.      That the Court find that the Defendant retaliated against Plaintiff in the terms and

conditions of his employment on the basis of his complaint of sexual harassment in violation of

42 U.S.C. § 2000e et seq., declare such practices of Defendant unlawful, and enjoin Defendant

from any further acts of unlawful discrimination;

       2.      That this Court order Defendant to reinstate Plaintiff to his former position, or in

lieu thereof, to order front pay and benefits until the time of reinstatement;

       3.      That this Court award Plaintiff damages to fully compensate him for his loss of

earnings, fringe benefits, plus interest, and compensatory damages for future pecuniary losses,

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life and other

nonpecuniary losses;

       4.      That Plaintiff be awarded punitive damages in such amount as the jury may find

reasonable for Defendant's illegal actions;

       5.      That Plaintiff be awarded reasonable attorney's fees and the costs of this action;

       6.      That Plaintiff be awarded such other and further relief as may be deemed just and

proper; and

       Plaintiff requests that a jury try the issues when joined.




                                                  5
Case 2:19-cv-02544-JPM-dkv Document 1 Filed 08/16/19 Page 6 of 6   PageID 6



                                        Respectfully submitted,


                                        /s/ James R. Becker, Jr.
                                        James R. Becker, Jr. (016582)
                                        BECKER LAW FIRM
                                        5100 Poplar Avenue, Suite 2606
                                        Memphis, TN 38137
                                        (901) 881-6205
                                        jbecker@memphisemploymentlawyer.net




                                    6
